      Case 3:19-cv-04238-MMC Document 1 Filed 07/23/19 Page 1 of 26




 1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
    Sean S. Pak (SBN 219032)
 2
    seanpak@quinnemanuel.com
 3 Iman Lordgooei (SBN 251320)
    imanlordgooei@quinnemanuel.com
 4
   50 California Street, 22nd Floor
 5 San Francisco, CA 94111
   Telephone: (415) 875-6600
 6
   Facsimile: (415) 875-6700
 7
   JWC LEGAL
 8
    Jodie W. Cheng (SBN 292330)
 9 jwcheng@jwc-legal.com
   One Market Plaza, Suite 3600
10
   San Francisco, California 94105
11 Telephone: (415) 293-8308
12
   Attorneys for Plaintiffs,
13 Proofpoint, Inc. and Cloudmark LLC
14
                       UNITED STATES DISTRICT COURT
15
                     NORTHERN DISTRICT OF CALIFORNIA
16
17
18 PROOFPOINT, INC.; CLOUDMARK            CASE NO. 3:19-cv-4238
   LLC
19                                        COMPLAINT FOR
20         Plaintiffs,                    MISAPPROPRIATION OF TRADE
                                          SECRETS UNDER DTSA (18 U.S.C.
21       vs.                              § 1836 et seq.); BREACH OF
22                                        EMPLOYMENT AND
   VADE SECURE, INCORPORATED;             CONFIDENTIALITY
23 VADE SECURE SASU; OLIVIER              AGREEMENTS
24 LEMARIÉ
                                          DEMAND FOR JURY TRIAL
25             Defendants.
26
27
28
                                                               Case No. 3:19-cv-4238
                                                                      COMPLAINT
       Case 3:19-cv-04238-MMC Document 1 Filed 07/23/19 Page 2 of 26




 1        Proofpoint, Inc. (“Proofpoint”) and its wholly owned subsidiary Cloudmark
 2 LLC (“Cloudmark”; collectively with Proofpoint, “Plaintiffs”) submit this Complaint
 3 against Defendants Vade Secure, Incorporated, Vade Secure SASU (collectively,
 4 “Vade”), and Olivier Lemarié (collectively with Vade, “Defendants”), and allege as
 5 follows.
 6                                   INTRODUCTION
 7        1.     This action arises from an unlawful scheme among Defendants to
 8 misappropriate Plaintiffs’ valuable trade secrets and other confidential information to
 9 gain an unfair competitive advantage in the marketplace. Specifically, this is a lawsuit
10 to end Defendants’ ongoing pattern of misappropriating Plaintiffs’ trade secrets, and
11 violating contractual obligations in Lemarié’s Employment Agreement and Employee
12 Proprietary Information and Invention Agreement (“PIIA”) with Cloudmark.
13 Plaintiffs are seeking injunctive relief among other remedies to protect their valuable
14 intellectual property developed through years of research and development, including
15 work conducted by Lemarié as a former employee of Cloudmark.
16        2.     For over six years, Lemarié was employed by Cloudmark as the Vice
17 President of Gateway Technology, reporting directly to Cloudmark’s Chief Executive
18 Officer. In his role, Lemarié had unfettered access to highly confidential technical
19 information related to the innovations and concepts developed for Cloudmark’s
20 products and services. As such, in the course of his employment, Lemarié entered
21 into several agreements covering, inter alia, the scope of his use and disposition of
22 proprietary and confidential information, intellectual property, and Cloudmark
23 resources.
24         3.    As part of his job responsibilities at Cloudmark from 2010 until 2016,
25   Lemarié, together with Cloudmark’s engineering and product development teams,
26   contributed to developing technology for Cloudmark’s cybersecurity products,
27   including techniques and methods for identifying and filtering malicious emails, such
28   as spam, phishing, and spear-phishing emails. As malicious email threats became
                                               1                       Case No. 3:19-cv-4238
                                                                              COMPLAINT
       Case 3:19-cv-04238-MMC Document 1 Filed 07/23/19 Page 3 of 26




 1   more sophisticated, Cloudmark’s technical teams developed innovative ways to
 2   detect those threats, without disturbing normal email flow, by utilizing proprietary
 3   behavioral analysis and applying proprietary statistical analyses against Cloudmark’s
 4   databases of known threats, in a cloud-based solution that could be quickly integrated
 5   and deployed into the customer’s existing email infrastructure (e.g., Microsoft Office
 6   365). The powerful email and content filter developed by the Cloudmark team was
 7   also flexible and allowed easy integration with customers’ Information Technology
 8   (“IT”) infrastructures and other cybersecurity solutions through the use of
 9   Cloudmark’s proprietary Message (or Mail) Transfer Agent (or “MTA”) technology,
10   for which Lemarié had led the design, development, and implementation.
11         4.    While Lemarié contributed to the initial development of some of these
12 concepts, Cloudmark’s engineering, testing, and product development personnel
13 supported bringing the ideas “to life” by, e.g., researching how to implement the ideas,
14 writing and fixing code, and creating user interfaces and infrastructure, such that they
15 could be incorporated into a complete, “end-to-end” solution.
16         5.    In late 2016, after Cloudmark had already dedicated several years to
17 develop, test and de-bug its next-generation email security solutions, Lemarié
18 voluntarily terminated his employment with Cloudmark.
19         6.    Shortly thereafter, Lemarié joined Vade as its Chief Technology Officer.
20 On information and belief, Lemarié planned his departure from Cloudmark to join
21 Vade for several months before he provided his written resignation to Cloudmark on
22 November 11, 2016. Moreover, Lemarié was the last of four other senior-level
23 Cloudmark engineers to join Vade in the span of less than a year. All four engineers
24 had been involved in various aspects of the development and/or implementation of
25 Cloudmark’s anti-phishing email solutions and MTA technology. On information
26 and belief, throughout 2016, Vade had aggressively pursued each of the Cloudmark
27 engineers and, in more than one instance, had “hunted” and recruited them even
28 though they had not been seeking other job opportunities.
                                               2                       Case No. 3:19-cv-4238
                                                                              COMPLAINT
       Case 3:19-cv-04238-MMC Document 1 Filed 07/23/19 Page 4 of 26




 1        7.     Vade—like Cloudmark and Proofpoint—develops and markets cyber
 2 security products. Prior to Lemarié joining Vade in early 2017, Vade’s email filtering
 3 products did not gain much market traction despite having been marketed for over a
 4 decade. For example, in tax documents from 2015–2016, Cloudmark-turned-Vade
 5 employees described Vade’s email security solution as “us[ing] conventional
 6 detection techniques” and “ha[ving] very limited hardware and algorithmic
 7 capabilities compared to [Cloudmark’s] solution” in 2015–2016.
 8        8.     In contrast, within months after Lemarié joined Vade, Vade filed a U.S.
 9 patent application describing new methods of identifying spear-phishing attacks and
10 impostor/spoof emails, and appears to have rapidly developed a product embodying
11 the same. Indeed, within a year, Vade launched an email security product that,
12 according to Vade’s marketing, incorporated a unique combination of technical
13 features in a unified architecture (including behavioral analysis, machine learning and
14 statistical analysis to identify spear-phishing emails in a cloud-based solution that
15 could be quickly integrated and deployed into the customer’s existing email
16 infrastructure (e.g., Microsoft Office 365))—all of which were techniques and
17 technology developed previously by Lemarié and his team at Cloudmark.
18        9.     On information and belief, Vade’s new email security product was a
19 dispositive factor in its ability to secure nearly $80 million USD in funding from its
20 investor, General Catalyst. See Exhibit L. On information and belief, this latest
21 funding round—which comes on the heels of Vade’s release of its new products—
22 represents nearly 90% of Vade’s total funding to date.
23        10.    Additionally, on information and belief, Vade has been developing an
24 MTA product that it intends to launch by the end of this year and, as explained by
25 Lemarié himself, is intended to displace Cloudmark’s MTA, by offering a similarly
26 flexible, cloud-based MTA. Cloudmark’s MTA is still in use and sold today and is
27 incorporated into the Cloudmark Security Platform (or “CSP”).
28
                                               3                       Case No. 3:19-cv-4238
                                                                              COMPLAINT
       Case 3:19-cv-04238-MMC Document 1 Filed 07/23/19 Page 5 of 26




 1         11.   Under the agreements that Lemarié had entered into with Cloudmark, he
 2 was subject to contractual obligations regarding (1) the handling of information that
 3 is confidential and proprietary to Cloudmark, (2) assignment of intellectual property
 4 and innovations to Cloudmark, (3) disclosure and reporting obligations with respect
 5 to his inventions, and (4) the return of property and documents upon leaving
 6 Cloudmark. On information and belief, Lemarié violated these obligations in multiple
 7 ways, including using Cloudmark’s confidential and trade secret information for the
 8 development of Vade’s email security and MTA products, failing to disclose and
 9 report inventions during the required time period, and failing to return Cloudmark’s
10 confidential and proprietary documents upon his departure from Cloudmark.
11         12.   Plaintiffs submit this Complaint seeking injunctive relief, monetary
12 damages and other remedies for Defendants’ misappropriation of trade secrets under
13 the Defend Trade Secrets Act (“DTSA”), 18 U.S.C. § 1836 et seq. as well as
14 Lemarié’s breaches of contract.
15                                     THE PARTIES
16         13.   Proofpoint, Inc. is a public corporation organized under the laws of the
17 State of Delaware, with its principal place of business at 892 Ross Drive, Sunnyvale,
18 California 94089.
19         14.   Cloudmark LLC is a corporation organized under the laws of the State
20 of Delaware, with its principal place of business at 892 Ross Drive, Sunnyvale,
21 California 94089.
22         15.   On information and belief, Vade Secure, Incorporated is a corporation
23 organized under the laws of the State of California, with its principal place of business
24 at 100 Pine Street, Suite 1250, San Francisco, California 94111.
25         16.   On information and belief, Vade Secure SASU is a “société par actions
26 simplifiée unipersonnelle” organized under the laws of France, with its principal place
27 of business at 2 bis avenue Antoine Pinay, Parc d’activites des 4 vents in HEM
28 (59510) France.
                                                4                       Case No. 3:19-cv-4238
                                                                               COMPLAINT
       Case 3:19-cv-04238-MMC Document 1 Filed 07/23/19 Page 6 of 26




 1         17.   On information and belief, Olivier Lemarié is an individual residing at
 2 1230 Sesame Ct., Sunnyvale, California 94087.
 3                             JURISDICTION AND VENUE
 4         18.   This Court has subject matter jurisdiction over Plaintiffs’ claims
 5 pursuant to 28 U.S.C. § 1331 and the trade secret laws of the United States, 18 U.S.C.
 6 §§ 1836 and 1839 et seq.
 7         19.   This Court has extraterritorial jurisdiction over Plaintiffs’ claims against
 8 Vade Secure SASU pursuant to 18 U.S.C. § 1837(2).
 9         20.   The Court possesses supplemental jurisdiction over Plaintiffs’ state law
10 claims under 28 U.S.C. § 1367(a) because the federal and state law claims derive from
11 a common nucleus of operative fact.
12         21.   This Court has general personal jurisdiction over Lemarié because, at all
13 relevant times, he was domiciled in California, and thus is a resident of California.
14 Additionally, through his employment agreements with Cloudmark, Lemarié
15 submitted to the personal jurisdiction of the state and federal courts located in San
16 Francisco County, California.
17         22.   This Court has general personal jurisdiction over Vade Secure,
18 Incorporated because it regularly conducts business within this jurisdiction, by at least
19 operating its registered Principal Executive Office at 100 Pine Street, Suite 1250, San
20 Francisco, California 94111.
21         23.   This Court has general personal jurisdiction over Vade Secure SASU
22 because it regularly conducts business within this jurisdiction by at least operating an
23 office at 600 California Street, Floor 11, San Francisco, CA 94108, and directing
24 inquiries to that office.
25         24.   This Court has specific personal jurisdiction over Vade and Lemarié
26 because Lemarié was acting within the scope of his employment at Vade when he
27 intentionally and purposefully misappropriated, used, and/or disclosed Proofpoint’s
28
                                                5                        Case No. 3:19-cv-4238
                                                                                COMPLAINT
       Case 3:19-cv-04238-MMC Document 1 Filed 07/23/19 Page 7 of 26




 1 trade secret information and breached his contractual obligations with Cloudmark to
 2 the benefit of Vade.
 3        25.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(1) & (2)
 4 and Local Rule 120(d) because all Defendants are residents of the state of California
 5 and at least one Defendant resides in this judicial district, and because a substantial
 6 part of the events or omissions giving rise to Proofpoint’s claims occurred in this
 7 judicial district and, in particular, San Francisco County.
 8                          INTRADISTRICT ASSIGNMENT
 9        26.    A substantial part of the events giving rise to the claims alleged in this
10 Complaint occurred in the City and County of San Francisco. For purposes of
11 intradistrict assignment under Civil L.R. 3-2 and 3-5, this action should be assigned
12 to the San Francisco Division or the Oakland Division.
13                 ALLEGATIONS APPLICABLE TO ALL CLAIMS
14        27.    Founded in 2002, Proofpoint is a public U.S. company, headquartered in
15 Sunnyvale, California, that enables organizations worldwide—including over half of
16 the Fortune 100—to protect the way their people work from advanced threats and
17 compliance risks. Proofpoint’s integrated suite of products works together to help
18 organizations build people-centric security and compliance programs. Proofpoint
19 provides threat protection, information protection, user protection, business
20 ecosystem protection, and compliance solutions to address today’s rapidly changing
21 threat and compliance landscape. Proofpoint’s solutions are built on a flexible, cloud-
22 based platform and leverage proprietary technologies including big data analytics,
23 machine learning, deep content inspection, secure storage, advanced encryption,
24 intelligent message routing, dynamic malware analysis, threat correlation, and virtual
25 execution environments.
26        28.    Proofpoint was founded by notable Silicon Valley technologist and
27 entrepreneur Erich Hahn in a small office on Sand Hill Road and counted Mohr
28 Davidow and Benchmark Capital, as well as Stanford University, among its very first
                                               6                       Case No. 3:19-cv-4238
                                                                              COMPLAINT
       Case 3:19-cv-04238-MMC Document 1 Filed 07/23/19 Page 8 of 26




 1 investors. Since its founding, Proofpoint has remained an industry leader by offering
 2 the most advanced technology and innovations to customers. As part of developing
 3 and providing next-generation cybersecurity solutions, it expends significant
 4 resources to develop and implement ideas from its engineers and technical teams, and
 5 finds opportunities to engage other companies that may share the same dedication to
 6 innovation in cybersecurity.
 7        29.    One of these companies was Cloudmark, which, among other projects,
 8 was developing sophisticated techniques to identify targeted phishing email attacks.
 9 Moreover, Cloudmark’s cybersecurity technology was—and remains—among few in
10 the industry that provide a proprietary way of integrating with customers’ existing IT
11 infrastructure through Cloudmark’s Message (or Mail) Transfer Agent (or “MTA”),
12 which is still in use today. In 2017, Proofpoint acquired Cloudmark.
13        30.    From 2010–2016, Lemarié served as the Vice President of Gateway
14 Technology of Cloudmark and reported directly to the Chief Executive Officer.
15 According to Lemarié, while in this role, he “led the development of new
16 products . . . for the protection against email, mobile and [DNS] based security
17 threats.” Exhibit A.
18        31.    In his role as senior management for technical teams, Lemarié was
19 involved in many aspects of Cloudmark’s technical development; had unfettered
20 access to Cloudmark’s technical documents and source code; and interacted with
21 Cloudmark’s engineers, developers, product developers/managers on a day-to-day
22 basis. In particular, his job responsibilities included “[m]anagement of engineering
23 teams in San Francisco and Paris” and serving as “Managing Director of Cloudmark
24 Labs entity in France.” Exhibit A.
25        32.    Lemarié drove Cloudmark’s technical teams to focus on developing
26 solutions to filter malicious content and “designed and developed new solutions to
27 detect spear phishing attacks in real time.” Exhibit A. These proprietary solutions
28 incorporated a combination of technical features in a unified architecture, including:
                                               7                      Case No. 3:19-cv-4238
                                                                             COMPLAINT
       Case 3:19-cv-04238-MMC Document 1 Filed 07/23/19 Page 9 of 26




 1                behavioral analysis and machine learning,
 2                heuristic rules,
 3                statistical models and scoring,
 4                real-time, cloud-based threat analysis, and
 5                easy integration and quick deployment into the popular Microsoft Office
 6                  365 architecture in a unique and seamless manner using Office 365
 7                  journaling, which avoids making complicated modifications to a client’s
 8                  MX records.
 9         33.      As Lemarié explained in 2015 while he was still at Cloudmark, this
10 proprietary combination of techniques differentiated Cloudmark’s solution from the
11 existing “simplistic” technology by “leveraging new ways of looking at things” such
12 as “behavioral analysis, leveraging threat intelligence, [and] big data.”
13         34.      Further, Cloudmark’s email and content detection technology that
14 Lemarié helped develop was flexibly designed to work with Cloudmark’s proprietary
15 MTA technology—which Lemarié had been responsible for developing.                    On
16 information and belief, the proprietary MTA was developed and marketed under the
17 product name Intelligent Message Processor (“IMP”) by Bizanga, a cybersecurity
18 company founded by Lemarié and acquired by Cloudmark in March 2010.
19         35.      In addition to founding Bizanga, Lemarié also served as its Chief
20 Technical Officer and was “responsible for the development and direction of
21 Bizanga’s [IMP] platform which provided scalable and full-featured email message
22 processing and security for some of the largest messaging operators in the world.”
23 Exhibit B; see also Exhibit A. Specifically, Bizanga’s IMP used an operating system
24 known as OvernetOS (or “OOS”) and was a scalable SMTP messaging router with a
25 policy engine that could monitor email traffic for threats, as well as pass emails to
26 various content filters for further scanning, such as Cloudmark’s anti-spam filter.
27 This MTA is still in use today at Cloudmark, now included as part of CSP. According
28
                                                 8                      Case No. 3:19-cv-4238
                                                                               COMPLAINT
      Case 3:19-cv-04238-MMC Document 1 Filed 07/23/19 Page 10 of 26




 1 to accounts of Cloudmark management, one of the primary reasons for acquiring
 2 Bizanga was the high performance and flexibility of the Bizanga MTA technology.
 3        36.    In 2016, Vade aggressively recruited and “hunted” engineers and
 4 technical personnel from Cloudmark—even where the Cloudmark employees were
 5 not actively searching for job opportunities—including Lemarié, Alexandre
 6 Boussinet, Xavier Delannoy, and Guillaume Séjourné. See Exhibits A, C–E. Within
 7 a six-month period, two of Cloudmark’s Senior Software Engineers, its Engineering
 8 Product Coordinator and Senior Technical Writer, and Vice President of Gateway
 9 Technology all left Cloudmark to join Vade—as Plaintiffs would later discover—to
10 develop a competing solution. Id.
11        37.    While at Cloudmark, these employees had been working alongside and
12 under the direction of Lemarié on Cloudmark’s solutions to protect against spear-
13 phishing and impostor/spoof emails, as well as its MTA technology. In particular,
14 various Cloudmark documentation, including foreign tax filings and internal emails,
15 state that these engineers participated in developing Cloudmark’s anti-phishing email
16 security solution—known internally as “Trident.”
17        38.    Lemarié joined Vade as its Chief Technical Officer in February 2017.
18 By then, the three other engineers had already left Cloudmark and joined Vade (in
19 June, July, and December 2016). On information and belief, Lemarié had accepted
20 an offer to join Vade several months prior to his notice of resignation to Cloudmark.
21        39.    Prior to Lemarié (and the other former Cloudmark engineers) joining
22 Vade, Cloudmark’s foreign filings describe Vade’s email security product as a
23 “solution[that] uses conventional detection techniques, adapted to the targeted
24 phishing problem” and “has very limited hardware and algorithmic capabilities
25 compared to [Cloudmark’s] solution.”
26        40.    Within months after Lemarié joined Vade, on March 22, 2017, Vade
27 filed U.S. Patent Application 15/466,588, titled “Detection of Email Spoofing and
28 Spear Phishing Attacks,” and directed toward methods of detecting spear-phishing
                                              9                       Case No. 3:19-cv-4238
                                                                             COMPLAINT
      Case 3:19-cv-04238-MMC Document 1 Filed 07/23/19 Page 11 of 26




 1 and imposter/spoof emails using statistical analysis and behavioral history of sender
 2 and recipient. Exhibit F.
 3         41.   Within roughly one year, Vade began marketing an email security
 4 product for Microsoft Office 365, “Vade Secure For Office 365 . . . a fully native
 5 cloud solution with AI-based, predictive email defense” that “protects against
 6 phishing attempts, spear phishing, [and] business email compromise attacks.”
 7 Exhibits H–I. According to Vade’s marketing and public product reviews, Vade
 8 email security solutions provide a combination of:
 9              “machine learning models that perform real-time behavioral
10               analysis”;
11              “artificial intelligence and [] heuristic filter”;
12              “[u]nsupervised anomaly detection and natural language processing scan
13               for patterns, anomalies, and behaviors common in spear phishing
14               emails”;
15               “secure cloud email system” and “cloud platform”; and
16              “Immediate Implementation” and “Instant Deployment.”
17 Exhibits H–J.
18         42.   An article from SC Magazine describes that Vade Secure For Office 365
19 “also features behavior-based . . . insider attack protection . . . anti-spear phishing,
20 and protects against CEO fraud.” Exhibit K. Moreover, like the proprietary solution
21 developed at Cloudmark, it “leverages Office 365’s built-in capability for encryption
22 and backups” and “has no MX redirection.” Id. “Activation could not be easier,”
23 with only three steps including “activat[ing] journaling.” Id.
24         43.   More than a decade after its founding—yet only one year after its patent
25 filing and launch of software products to protect against spear-phishing and
26 imposter/spoof emails—Vade obtained venture capital funding of nearly $80 million
27 USD to continue the growth of its new products. Exhibit L. News articles report that
28 Vade’s email security solutions, particularly the Vade Secure For Office 365, were a
                                                10                     Case No. 3:19-cv-4238
                                                                              COMPLAINT
      Case 3:19-cv-04238-MMC Document 1 Filed 07/23/19 Page 12 of 26




 1 major, if not the sole, factor in securing the funding. Id. Indeed, an investor in Vade,
 2 Austin McChord, was quoted as touting Vade’s new products as a basis for the
 3 “immense potential” prompting the investment. Id. Another investor, Stephan
 4 Dietrich, was quoted as touting Vade’s “tremendous growth and technological
 5 advances” and desire to “unlock the company’s full potential.” Id. On information
 6 and belief, this latest funding round represents nearly 90% of Vade’s total funding to
 7 date.
 8         44.   Additionally, Vade has been focusing significant resources toward
 9 developing an MTA product—which it plans to launch by the end of this year. On
10 information and belief, Lemarié has touted the flexibility of the Vade MTA, similar
11 to a unique advantage of Cloudmark’s MTA. In fact, Lemarié has described that
12 Vade’s upcoming MTA is intended to displace and directly compete for customers
13 and deployments currently utilizing Cloudmark’s MTA.
14         45.   Finally, on information and belief, sometime in 2018, Lemarié gave a
15 presentation in which he indicated that he and others at Vade were working on
16 transitioning Vade’s product architecture to the “Docker” software development
17 platforms utilizing the “Go” (or “Golang”) computer programming language. These
18 are the exact software development tools used by Cloudmark to develop its
19 cybersecurity solutions and MTA. In the same presentation, Lemarié stressed the
20 importance of reusing code as much as possible and that it is acceptable for products
21 to be made from copy-pasted bits of existing code with “slight” modifications.
22      Proofpoint and Cloudmark Protect Their Confidential and Proprietary,
23                         Including Trade Secret, Information
24         46.   As part of his employment with Cloudmark, Lemarié entered into
25 agreements governing, inter alia, the handling of information that is confidential and
26 proprietary to Cloudmark, assignment of intellectual property and innovations to
27 Cloudmark, disclosure and reporting obligations with respect to their inventions, and
28 the return of property and documents upon leaving Cloudmark.
                                               11                      Case No. 3:19-cv-4238
                                                                              COMPLAINT
      Case 3:19-cv-04238-MMC Document 1 Filed 07/23/19 Page 13 of 26




 1        47.    Specifically, after Cloudmark acquired Bizanga, on February 6, 2010,
 2 Lemarié was offered employment with Cloudmark as the Vice President of Gateway
 3 Technology. Lemarié signed and accepted the offer of employment on February 27,
 4 2010, and separately executed an Employee Proprietary Information and Inventions
 5 Agreement (“PIIA”) with Cloudmark on February 25, 2010.
 6        48.    The PIIA protects Cloudmark’s intellectual property and Cloudmark’s
 7 rights in view of Lemarié’s development of, and access to, such confidential
 8 intellectual property as an employee of Cloudmark.
 9        49.    In particular, in consideration of his employment and continued
10 employment by Cloudmark, including his compensation thereunder, Lemarié agreed
11 to abide by several provisions in the PIIA. For example, Lemarié agreed that he would
12 hold in strictest confidence and could not disclose, use, lecture upon or publish any
13 of Cloudmark’s Proprietary Information—which is defined to include Cloudmark’s
14 trade secrets, inventions, mask works, ideas, processes, formulas, source and object
15 codes, data, programs, other works of authorship, know-how, improvements,
16 discoveries, developments, designs, and techniques, as well as any information
17 regarding Cloudmark’s plans for, inter alia, research and development of new
18 products—other than as required in connection with his work for Cloudmark or unless
19 an officer of Cloudmark expressly authorized such in writing.
20        50.    Additionally, Lemarié agreed under the PIIA that, during the period of
21 his employment and for six months after termination thereof, he would promptly
22 disclose to Cloudmark fully and in writing all inventions that he authored, conceived
23 or reduced to practice, either alone or jointly with others, and to otherwise preserve
24 the confidentiality of all such inventions. Lemarié also agreed to advise Cloudmark
25 in writing of any such invention that he believes qualifies for protection under Cal.
26 Labor Code § 2870, including by providing Cloudmark, in writing, all evidence
27 necessary to substantiate his belief. At no point did Lemarié ever inform Cloudmark
28 of any invention developed by him, either alone or jointly with others, that he alleged
                                              12                       Case No. 3:19-cv-4238
                                                                              COMPLAINT
      Case 3:19-cv-04238-MMC Document 1 Filed 07/23/19 Page 14 of 26




 1 qualified for protection under § 2870. Nor did Lemarié disclose to Cloudmark any
 2 other inventions that he authored, conceived or reduced to practice, either alone or
 3 jointly with others during the six month period following his departure from
 4 Cloudmark, despite on information and belief working on Vade solutions that are
 5 directly competitive to Cloudmark’s offerings and embodying the same combination
 6 of features.
 7        51.     Additionally, Lemarié agreed under the PIIA that he would keep and
 8 maintain adequate and current records of all Proprietary Information developed by
 9 him and all inventions made by him during the period of his employment at
10 Cloudmark, and that all such records would be made available to, and remain the sole
11 property of, Cloudmark at all times.
12        52.     Additionally, Lemarié agreed under the PIIA that, when leaving the
13 employ of Cloudmark, he would deliver to Cloudmark any and all drawings, notes,
14 memoranda, specifications, devices, formulas, and documents, together with all
15 copies thereof, and any other material containing or disclosing any of Cloudmark’s
16 inventions or Proprietary Information.
17        53.     On or about October 24, 2016, Lemarié provided notice to Cloudmark
18 that he would be leaving the company and, on November 11, 2016, he tendered his
19 formal resignation and left Cloudmark. On information and belief, Lemarié had
20 already accepted employment with, or was planning on joining, Vade as its Chief
21 Technology Officer when he gave notice to Cloudmark, yet he did not inform
22 Cloudmark that he was leaving the company to join Vade. On information and belief,
23 Lemarié officially began employment as CTO of Vade sometime in or before
24 February 2017.
25
26
27
28
                                             13                     Case No. 3:19-cv-4238
                                                                           COMPLAINT
      Case 3:19-cv-04238-MMC Document 1 Filed 07/23/19 Page 15 of 26




 1               COUNT I – TRADE SECRET MISAPPROPRIATION
 2    Misappropriation of Trade Secrets under the DTSA, 18 U.S.C. § 1836 et seq.
 3                                   (Against all Defendants)
 4        54.    Plaintiffs incorporate herein by reference all of the allegations in the
 5 preceding paragraphs of this Complaint.
 6        55.    Plaintiffs own and possess certain confidential, proprietary, and trade
 7 secret information including proprietary techniques, implementations, methods,
 8 processes, algorithms, software policies and logic for detecting malicious email such
 9 as proprietary combinations of:
10              behavioral analysis and machine learning using known legitimate
11               behavioral patterns of sender or recipient;
12              heuristic rules based on legitimate behavioral patterns and known
13               malicious emails or threats;
14              statistical dispersion models and quantitative scoring;
15              comparison or analysis using cloud-based databases;
16              real-time threat analysis; and
17              integration and deployment into Microsoft Office 365 infrastructure (a)
18               using the “journaling” feature and/or (2) without affecting MX records
19               or (re)direction.
20        56.    Plaintiffs own and possess certain confidential, proprietary, and trade
21 secret information comprising compilations or combinations of technical
22 documentation, source code, programs, compilations, internal communications and
23 documents, product documentation, and confidential marketing information, strategic
24 plans, and presentations that contain, or reveal the content and operation of, the
25 confidential, proprietary, and trade secret information referenced in Paragraph 55.
26        57.    Plaintiffs own and possess certain confidential, proprietary, and trade
27 secret information including proprietary techniques, implementations, methods,
28
                                                  14                   Case No. 3:19-cv-4238
                                                                              COMPLAINT
      Case 3:19-cv-04238-MMC Document 1 Filed 07/23/19 Page 16 of 26




 1 processes, algorithms, software policies and logic for transferring electronic mail
 2 messages using SMTP that are flexible and scalable.
 3        58.    Plaintiffs own and possess certain confidential, proprietary, and trade
 4 secret information comprising compilations or combinations of technical
 5 documentation, source code, programs, compilations, internal communications and
 6 documents, product documentation, and confidential marketing information, strategic
 7 plans, and presentations that contain, or reveal the content and operation of
 8 transferring electronic mail messages using SMTP that are flexible and scalable.
 9        59.    Plaintiffs own and possess certain confidential, proprietary, and trade
10 secret information including proprietary techniques, implementations, methods,
11 processes, algorithms, software policies and logic for Bizanga’s IMP.
12        60.    Plaintiffs own and possess certain confidential, proprietary, and trade
13 secret information comprising compilations or combinations of technical
14 documentation, source code, programs, compilations, internal communications and
15 documents, product documentation, and confidential marketing information, strategic
16 plans, and presentations that contain, or reveal the content and operation of Bizanga’s
17 IMP.
18        61.    Plaintiffs own and possess certain confidential, proprietary, and trade
19 secret information including proprietary techniques, implementations, methods,
20 processes, algorithms, software policies and logic for Bizanga’s OOS.
21        62.    Plaintiffs own and possess certain confidential, proprietary, and trade
22 secret information comprising compilations or combinations of technical
23 documentation, source code, programs, compilations, internal communications and
24 documents, product documentation, and confidential marketing information, strategic
25 plans, and presentations that contain, or reveal the content and operation of Bizanga’s
26 OOS.
27        63.    Plaintiffs own and possess certain confidential, proprietary, and trade
28 secret information including proprietary techniques, implementations, methods,
                                              15                       Case No. 3:19-cv-4238
                                                                              COMPLAINT
      Case 3:19-cv-04238-MMC Document 1 Filed 07/23/19 Page 17 of 26




 1 processes, algorithms, software policies and logic for Cloudmark’s MTA, which is
 2 incorporated into CSP.
 3        64.    Plaintiffs own and possess certain confidential, proprietary, and trade
 4 secret information comprising compilations or combinations of technical
 5 documentation, source code, programs, compilations, internal communications and
 6 documents, product documentation, and confidential marketing information, strategic
 7 plans, and presentations that contain, or reveal the content and operation of
 8 Cloudmark’s MTA, which is incorporated into the CSP.
 9        65.    Plaintiffs own and possess certain confidential, proprietary, and trade
10 secret information including proprietary techniques, implementations, methods,
11 processes, algorithms, software policies and logic for Cloudmark’s SMTP Agent or
12 Trident SMTP Agent.
13        66.    Plaintiffs own and possess certain confidential, proprietary, and trade
14 secret information comprising compilations or combinations of technical
15 documentation, source code, programs, compilations, internal communications and
16 documents, product documentation, and confidential marketing information, strategic
17 plans, and presentations that contain, or reveal the content and operation of
18 Cloudmark’s SMTP Agent or Trident SMTP Agent.
19        67.    The confidential, proprietary, and trade secret information described in
20 Paragraphs 54 through 66 relate to products and services used, sold, shipped and
21 ordered in, or intended to be used, sold, shipped and ordered in, interstate commerce,
22 at least in that Plaintiffs’ products and technology have been marketed or sold to
23 customers throughout the U.S. and globally, and affect email, which, by nature, often
24 crosses state borders.
25        68.    Plaintiffs have taken reasonable measures to keep such information
26 secret and confidential by, among other things, limiting access to its trade secret
27 information and entering into confidentiality and non-disclosure agreements with
28 employees as well as customers.
                                              16                      Case No. 3:19-cv-4238
                                                                             COMPLAINT
      Case 3:19-cv-04238-MMC Document 1 Filed 07/23/19 Page 18 of 26




 1         69.   This confidential, proprietary, and trade secret information derives
 2 independent economic value, both actual and potential, from not being generally
 3 known to other persons or businesses who could obtain economic value from its
 4 disclosure or use in that the information is the basis of differentiating Plaintiffs’
 5 cybersecurity products in a highly competitive market.
 6         70.   Defendants misappropriated Plaintiffs’ trade secret information in the
 7 improper and unlawful manner as alleged herein and in the preceding paragraphs,
 8 including by using Plaintiffs’ trade secret information to develop, market, sell, or offer
 9 for sale Vade’s email security products and forthcoming MTA product.                  On
10 information and belief, Defendants’ use of Plaintiffs’ trade secret information is
11 ongoing and immediate.
12         71.   As a direct and proximate result of Defendants’ conduct as alleged
13 herein, Plaintiffs have suffered damages in an amount to be proven at trial.
14         72.   Defendants’ misappropriation of Plaintiffs’ trade secret information was
15 willful and malicious, further entitling Plaintiffs to recover exemplary damages and
16 their attorneys’ fees and costs.
17         73.   On information and belief, if Defendants’ conduct is not remedied, and
18 if Defendants are not enjoined, Defendants will continue to misappropriate, disclose,
19 and use for their own benefit and to Plaintiffs’ detriment Plaintiffs’ trade secret
20 information—at least because Defendants have developed, continue to develop, sell,
21 and offer to sell email security products using Plaintiffs’ trade secret information.
22 Moreover, Defendants intend to publicly launch and offer for sale the MTA product(s)
23 imminently and no later than the end of this year.
24         74.   Because Plaintiffs’ remedy at law is inadequate, Plaintiffs seek, in
25 addition to damages, preliminary and permanent injunctive relief to recover and
26 protect their confidential, proprietary, and trade secret information and other
27 legitimate business interests.      Injunctive relief is necessary to eliminate the
28
                                                17                       Case No. 3:19-cv-4238
                                                                                COMPLAINT
      Case 3:19-cv-04238-MMC Document 1 Filed 07/23/19 Page 19 of 26




 1 commercial advantage that otherwise would be derived from Defendants’ continued
 2 misappropriation of Plaintiffs’ trade secret information.
 3                      COUNT II – BREACH OF CONTRACT
 4        Unauthorized Disclosure and Failure to Maintain Confidentiality of
 5                         Cloudmark Proprietary Information
 6                                   (Against Lemarié)
 7        75.    Plaintiffs incorporate herein by reference all of the allegations in the
 8 preceding paragraphs of this Complaint.
 9        76.    The PIIA is and was a valid, enforceable, and binding contract between
10 Cloudmark and Lemarié.
11        77.    Cloudmark fully performed its obligations under the terms of the PIIA,
12 including employing Lemarié and providing him with monetary compensation while
13 he was employed by Cloudmark.
14        78.    Under the terms of the PIIA, in exchange for employment and monetary
15 compensation, Lemarié agreed that he would hold in strictest confidence and would
16 not disclose, use, lecture upon or publish any of Cloudmark’s Proprietary
17 Information—which was defined to include Cloudmark’s trade secrets, inventions,
18 mask works, ideas, processes, formulas, source and object codes, data, programs,
19 other works of authorship, know-how, improvements, discoveries, developments,
20 designs, and techniques, as well as any information regarding Cloudmark’s plans for,
21 inter alia, research and development of new products—other than as required in
22 connection with his work for Cloudmark or unless an officer of Cloudmark expressly
23 authorized such in writing.
24        79.    On information and belief, Lemarié breached his agreement by failing to
25 honor his obligations under the foregoing terms of the PIIA, including without
26 limitation by: 1) using and disclosing Cloudmark’s Proprietary Information relating
27 to the design, development, and operation of the Cloudmark Trident anti-spear
28 phishing and related products to Vade; 2) using Cloudmark’s Proprietary Information
                                              18                      Case No. 3:19-cv-4238
                                                                             COMPLAINT
      Case 3:19-cv-04238-MMC Document 1 Filed 07/23/19 Page 20 of 26




 1 in the design and development of Vade’s integration with Microsoft Office 365
 2 products; and 3) using and disclosing Cloudmark’s Proprietary Information relating
 3 to the design, development, and operation of the Cloudmark MTA technology to
 4 Vade. These disclosures and use of Cloudmark’s Proprietary Information were not in
 5 connection with Lemarié’s work for Cloudmark, nor were they authorized by an
 6 officer of Cloudmark.
 7        80.    As a result of Lemarié’s breach of the PIIA, Plaintiffs have suffered
 8 damages in an amount to be determined at trial, together with interest, costs, and
 9 attorneys’ fees.
10        81.    Moreover, as specifically set forth in the PIIA, Plaintiffs have the right,
11 and are entitled, to enforce the PIIA and its terms and to therefore remedy the
12 foregoing breach of contract by injunction, specific performance, or other equitable
13 relief, in addition to the foregoing monetary damages.
14                      COUNT III – BREACH OF CONTRACT
15                            Failure to Disclosure Inventions
16                                   (Against Lemarié)
17        82.    Plaintiffs incorporate herein by reference all of the allegations in the
18 preceding paragraphs of this Complaint.
19        83.    The PIIA is and was a valid, enforceable, and binding contract between
20 Cloudmark and Lemarié.
21        84.    Cloudmark fully performed its obligations under the terms of the PIIA,
22 including employing Lemarié and providing him with monetary compensation while
23 he was employed by Cloudmark.
24        85.    Under the terms of the PIIA, in exchange for employment and monetary
25 compensation, Lemarié agreed that, during the period of his employment and for six
26 months after termination thereof, he would promptly disclose to Cloudmark fully and
27 in writing all inventions that he authored, conceived or reduced to practice, either
28 alone or jointly with others, and to otherwise preserve the confidentiality of all such
                                               19                       Case No. 3:19-cv-4238
                                                                               COMPLAINT
      Case 3:19-cv-04238-MMC Document 1 Filed 07/23/19 Page 21 of 26




 1 inventions. Lemarié also agreed to advise Cloudmark in writing of any such invention
 2 that he believes qualifies for protection under Cal. Labor Code § 2870, including by
 3 providing Cloudmark, in writing, all evidence necessary to substantiate his belief.
 4        86.    At no point did Lemarié ever inform Cloudmark of any invention
 5 developed by him, either alone or jointly with others, that he alleged qualified for
 6 protection under § 2870. Nor did Lemarié disclose to Cloudmark any other inventions
 7 that he authored, conceived or reduced to practice, either alone or jointly with others
 8 during the six month period following his departure from Cloudmark, despite on
 9 information and belief working on Vade solutions that are directly competitive to
10 Cloudmark’s offerings and embodying the same combination of features.
11        87.    Moreover, on information and belief, Lemarié also breached the PIIA by
12 failing to honor his obligation to preserve the confidentiality of all such inventions,
13 including without limitation by disclosing Cloudmark’s Proprietary Information
14 relating to such inventions to Vade.
15        88.    As a result of Lemarié’s breach of the PIIA, Plaintiffs have suffered
16 damages in an amount to be determined at trial together with interest, costs, and
17 attorneys’ fees.
18        89.    Moreover, as specifically set forth in the PIIA, Plaintiffs have the right,
19 and are entitled, to enforce the PIIA and its terms and to therefore remedy the
20 foregoing breach of contract by injunction, specific performance, or other equitable
21 relief, in addition to the foregoing monetary damages.
22                      COUNT IV – BREACH OF CONTRACT
23      Failure to Maintain and Make Available Cloudmark Company Records
24                                   (Against Lemarié)
25        90.    Plaintiffs incorporate herein by reference all of the allegations in the
26 preceding paragraphs of this Complaint.
27        91.    The PIIA is and was a valid, enforceable, and binding contract between
28 Cloudmark and Lemarié.
                                               20                       Case No. 3:19-cv-4238
                                                                               COMPLAINT
      Case 3:19-cv-04238-MMC Document 1 Filed 07/23/19 Page 22 of 26




 1          92.   Cloudmark fully performed its obligations under the terms of the PIIA,
 2 including employing Lemarié and providing him with monetary compensation while
 3 he was employed by Cloudmark.
 4          93.   Under the terms of the PIIA, in exchange for employment and monetary
 5 compensation, Lemarié agreed that he would keep and maintain adequate and current
 6 records of all Cloudmark Proprietary Information developed by him and all inventions
 7 made by him during the period of his employment at Cloudmark, and that all such
 8 records would be made available to and remain the sole property of Cloudmark at all
 9 times.
10          94.   On information and belief, Lemarié had and has access to an online file
11 storage account registered through Evernote (http://www.evernote.com) in which
12 Cloudmark Proprietary Information including information relating to a DNS security
13 software product were stored by Lemarié and others on his team at Lemarié’s
14 direction.     On June 28, 2019, a Cloudmark employee attempted to access this
15 Evernote account to download the Cloudmark Proprietary Information stored thereon.
16 When said Cloudmark employee logged into the Evernote account, however, at least
17 two folders were visible that related to Cloudmark’s DNS security software product,
18 but that were inaccessible to the Cloudmark employee. Moreover, a few days later,
19 same Cloudmark employee accessed the Evernote account again, but this time the two
20 folders that related to Cloudmark’s DNS security software product were no longer
21 visible.
22          95.   On information and belief, Lemarié was and is the administrator of the
23 Evernote account and improperly, in violation of his obligations under the PIIA,
24 implemented access restrictions to prevent Cloudmark and its employees from
25 accessing the contents of the Evernote account and, later, deleted those contents
26 altogether. Lemarié’s actions constitute a breach of his obligations under the PIIA to
27 make available to Cloudmark all written records relating to Cloudmark Proprietary
28 Information.
                                              21                      Case No. 3:19-cv-4238
                                                                             COMPLAINT
      Case 3:19-cv-04238-MMC Document 1 Filed 07/23/19 Page 23 of 26




 1        96.     As a result of Lemarié’s breach of the PIIA, Plaintiffs have suffered
 2 damages in an amount to be determined at trial together with interest, costs, and
 3 attorneys’ fees.
 4        97.     Moreover, as specifically set forth in the PIIA, Plaintiffs have the right,
 5 and are entitled, to enforce the PIIA and its terms and to therefore remedy the
 6 foregoing breach of contract by injunction, specific performance, or other equitable
 7 relief, in addition to the foregoing monetary damages.
 8                        COUNT V – BREACH OF CONTRACT
 9   Failure to Deliver Materials Containing Cloudmark Proprietary Information
10                                    (Against Lemarié)
11        98.     Plaintiffs incorporate herein by reference all of the allegations in the
12 preceding paragraphs of this Complaint.
13        99.     The PIIA is and was a valid, enforceable, and binding contract between
14 Cloudmark and Lemarié.
15        100. Cloudmark fully performed its obligations under the terms of the PIIA,
16 including employing Lemarié and providing him with monetary compensation while
17 he was employed by Cloudmark.
18        101. Under the terms of the PIIA, in exchange for employment and monetary
19 compensation, Lemarié agreed that, when leaving the employ of Cloudmark, he will
20 deliver to Cloudmark any and all drawings, notes, memoranda, specifications,
21 devices, formulas, and documents, together with all copies thereof, and any other
22 material containing or disclosing any of Cloudmark’s inventions or Proprietary
23 Information.
24        102. On information and belief, Lemarié had access to an online file storage
25 account registered through Evernote (http://www.evernote.com) in which Cloudmark
26 Proprietary Information including information relating to a DNS security software
27 product were stored by Lemarié and others on his team at Lemarié’s direction. Upon
28 leaving the employ of Cloudmark, however, Lemarié did not fulfill his obligation
                                                22                       Case No. 3:19-cv-4238
                                                                                COMPLAINT
      Case 3:19-cv-04238-MMC Document 1 Filed 07/23/19 Page 24 of 26




 1 under the PIIA to deliver and return to Cloudmark all of the materials contained within
 2 the Evernote account and therefore breached the PIIA. Indeed, on information and
 3 belief, and as set forth in Paragraphs 90–97 above, Lemarié has actively subverted
 4 Cloudmark’s efforts to recover its documents contained within the Evernote account.
 5        103. As a result of Lemarié’s breach of the PIIA, Plaintiffs have suffered
 6 damages in an amount to be determined at trial together with interest, costs, and
 7 attorneys’ fees.
 8        104. Moreover, as specifically set forth in the PIIA, Plaintiffs have the right,
 9 and are entitled, to enforce the PIIA and its terms and to therefore remedy the
10 foregoing breach of contract by injunction, specific performance, or other equitable
11 relief, in addition to the foregoing monetary damages.
12              VICARIOUS LIABILITY / RESPONDEAT SUPERIOR
13        105. Plaintiffs incorporate herein by reference all of the allegations in the
14 preceding paragraphs of this Complaint.
15        106. Vade is vicariously liable for Lemarié’s tortious acts after Lemarié began
16 his employment with Vade because these acts were performed while in the
17 employment of Vade and were within the scope of that employment or within the
18 authority delegated to the employee.
19                         JOINT AND SEVERAL LIABILITY
20        107. Plaintiffs incorporate herein by reference all of the allegations in the
21 preceding paragraphs of this Complaint.
22        108. At all relevant times, Defendants Vade and Lemarié were jointly
23 engaged in the commission of the aforementioned tortious and unlawful actions. On
24 information and belief, Vade and Lemarié each acted intentionally and their actions
25 caused a single, indivisible injury to Plaintiffs. Accordingly, Defendants Vade and
26 Lemarié are jointly and severally liable for all of Plaintiffs’ damages as pleaded
27 herein.
28
                                               23                      Case No. 3:19-cv-4238
                                                                              COMPLAINT
     Case 3:19-cv-04238-MMC Document 1 Filed 07/23/19 Page 25 of 26




1                                   JURY DEMAND
2        109. Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Proofpoint
3 and Cloudmark demand a trial by jury on all issues so triable by right.
4                               PRAYER FOR RELIEF
5        WHEREFORE, Plaintiffs Proofpoint and Cloudmark respectfully request
6 judgment in its favor and the following relief:
7        i)     Compensatory damages for actual loss and unjust enrichment caused by
8               the misappropriation of Plaintiffs’ trade secret information, or, in the
9               alternative, compensatory damages caused by the misappropriation
10              measured by imposition of liability for a reasonable royalty for
11              Defendants’ unauthorized disclosure or use of the trade secret
12              information;
13       ii)    Exemplary damages equal to two times the amount of the compensatory
14              damages awarded;
15       iii)   An award of Plaintiffs’ reasonable attorneys’ fees and costs;
16       iv)    Compensatory damages arising from the breach of various contractual
17              obligations by Lemarié;
18       v)     Preliminary and permanent injunctive and other equitable relief,
19              including an order to immediately cease and discontinue importing,
20              making, using, offering for sale, or selling any product or service
21              embodying Proofpoint’s trade secrets and/or confidential information;
22              and
23       vi)    Specific performance and other equitable relief, including directing
24              Lemarié to comply with his contractual obligations to Plaintiffs and
25              directing Vade to assign any intellectual property developed, solely or
26              jointly with others, by Lemarié during the term of his employment at
27              Vade that utilized Plaintiffs’ trade secrets and/or confidential
28              information; and
                                             24                       Case No. 3:19-cv-4238
                                                                             COMPLAINT
     Case 3:19-cv-04238-MMC Document 1 Filed 07/23/19 Page 26 of 26




1       vii)   Pre-judgment and post-judgment interest as well as such other and
2              further relief as the Court deems just and proper.
3
4 DATED: July 23, 2019                 Respectfully Submitted,
5
6                                       By /s/ Sean S. Pak
7
                                           QUINN EMANUEL URQUHART &
8                                          SULLIVAN, LLP
                                           Sean S. Pak (SBN 219032)
9                                          seanpak@quinnemanuel.com
                                           Iman Lordgooei (SBN 251320)
10                                         imanlordgooei@quinnemanuel.com
                                           50 California Street, 22nd Floor
11                                         San Francisco, CA 94111
                                           Telephone: (415) 875-6600
12                                         Facsimile: (415) 875-6700
13                                         JWC LEGAL
                                           Jodie W. Cheng (SBN 292330)
14                                         jwcheng@jwc-legal.com
                                           One Market Street
15                                         Spear Tower, 36th Floor
                                           San Francisco, CA 94105
16                                         Telephone: (415) 293-8308
17                                         Attorneys for Plaintiffs Proofpoint, Inc. and
                                           Cloudmark LLC
18
19
20
21
22
23
24
25
26
27
28
                                             25                     Case No. 3:19-cv-4238
                                                                           COMPLAINT
